Citation Nr: 1748806	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge (VLJ) as part of his substantive appeal.  In August 2012, the Veteran was scheduled for a hearing, but his then-representative requested that the hearing be rescheduled.  A hearing was then scheduled in November 2012, notice of which was sent to the Veteran in October 2012.  A reminder was sent later the same month with notice that if the Veteran did not appear, his hearing request would be considered withdrawn.  The Veteran failed to appear for his November 2012 hearing.  His hearing request is thus considered withdrawn. 

In March 2013, the Board found that the issue of entitlement to a TDIU had been raised by the record as part and parcel of the claims for higher disability ratings then on appeal.  The issue was remanded for further development in March 2013 and July 2016.  It has since been returned to the Board for appellate review.

In March 2016, VA notified the Veteran that his attorney-representative's accreditation was no longer valid and offered him an opportunity to select a new representative.  The Veteran did not respond to this letter, and the record does not show that he has requested or filed a power of attorney form designating another individual or service organization to act as his representative.  As indicated in the notification letter, because the Board has not heard from the Veteran on this question, the Board will assume the Veteran wished to continue his appeal without representation.


FINDING OF FACT

The evidence of record demonstrates that the Veteran has been employed throughout the relevant appeal period, and there is no evidence that such employment is marginal; the Veteran has not been rendered unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the Veteran is challenging the denial of a TDIU.  In its March 2013 Remand, having found that the issue of entitlement to a TDIU had been raised, the Board directed that the Veteran be sent notice of the criteria necessary for such an award.  Appropriate notice was sent in January 2014.  Thus the duty to notify has been met.

The duty to assist has also been met in this case.  VA treatment records and the Veteran's lay statements have been associated with the claims file.  In its June 2017 Remand, the Board directed that the Veteran be sent an additional VA Form 21-8940 to give him an opportunity to submit employer information to VA in support his claim for a TDIU.  The application form was mailed to the Veteran in July 2017 but the Veteran has not responded with any additional information.  Rather, a September 2017 Report of General Information documented a telephone call with the Veteran wherein he responded that he had reviewed the Supplemental Statement of the Case (SSOC) and did not have any additional evidence to submit regarding the appeal.  

As noted above, the Veteran previously requested a hearing before the Board.  However, as his original hearing was rescheduled on the request of his then-representative, and the Veteran did not appear for his later-scheduled hearing, such request is deemed waived.

The Veteran has been provided with VA examinations addressing the functional effects of his service-connected disabilities and their impact on his ability to work.  A General Medical Examination was provided in May 2014, which documented the Veteran's reports and findings from physical examination concerning his service-connected hiatal hernia with GERD and residuals of right metacarpal fracture.  A VA psychiatric examination was also provided in May 2014 and a VA audiological examination was provided in June 2014.  The General Medical examination included the Veteran's post-service employment history, while each examination provided discussed the Veteran's reported symptoms and the disabilities' impact on the Veteran's occupational functioning.  Although the examination reports did not include an overall opinion as to whether it was at least as likely as not that the service-connected disabilities combined to render the Veteran unable to secure or follow a substantially gainful occupation, the information provided regarding each service-connected disability's impact on the Veteran's occupational functioning is found to be sufficient for adjudication, and to substantially comply with the remand directive.  The Board notes that the question laid out in the remand directive is ultimately the question of fact to be determined by the Board, and is not an appropriate inquiry to present for a medical examiner. 

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

Service connection is currently in effect for posttraumatic stress disorder with adjustment disorder, small sliding hiatal hernia with gastroesophageal reflux, tinnitus, bilateral sensorineural hearing loss, and residuals of right fifth metacarpal fracture.  The Veteran is currently in receipt of a combined 90 percent disability rating with at least one service-connected disability rated at 40 percent or more (PTSD is currently evaluated as 70 percent disabling and the hiatal hernia with GERD is currently evaluated as 60 percent disabling).  The Veteran therefore meets the preliminary schedular numeric criteria for an award of a TDIU.

Although the Veteran meets the numeric criteria, the evidence of record does not demonstrate that he has been rendered unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.

In support of his claim for a TDIU, the Veteran submitted a private opinion from a mental health provider stating that the Veteran is severely impaired by his PTSD, major depressive disorder, and general anxiety disorder.  He wrote that the Veteran's experienced PTSD symptoms have "intensely negatively affected his employability, his interpersonal relationships, his overall satisfaction with life, [and] his self-esteem."  The physician assigned a Global Assessment of Function of 51 due to moderate to severe social and vocational impairment, and stated that such has made it difficult for the Veteran to continue in his work and in his compatibility in others.  He recorded the Veteran's assertion that "his job is clearly in danger."

In the May 2014 VA psychiatric examination, the examiner noted that the Veteran reported having significant problems at work due to his conflicts with coworkers, stating that he had attended meetings with human resources due to his behavior.  The examiner found that the Veteran's PTSD resulted in difficulty adapting to stressful circumstances, including work or a work-like setting.  

With regard to his other service-connected conditions, the May 2014 VA general medical examiner found that the Veteran's service-connected esophageal and hernia disability resulted in heartburn which did not affect his ability to work. The Veteran also reported cramping of his right hand after he types, but also stated that he was able to perform all daily activities using his hands without difficulty.  The examination showed intact range of motion, strength, and function of the bilateral hands, with the Veteran retaining the ability to form a fist and hold items in his right hand.  The Veteran's June 2014 VA audiological examination documented the Veteran's report of difficulty tracking conversations in the presence of background noise or when he is not facing the speaker, and tinnitus resulting in difficulties going to sleep or concentrating.  A later September 2016 VA examination pertaining to the esophagus documented the Veteran's report of his condition worsening over time, with the examiner noted that the condition rendered it difficult for the Veteran to bend.

At the May 2014 VA general medical examination, the Veteran reported that since leaving the military, he had continuously worked as IT security at a university.  The Veteran described difficulties in the position due to his difficulties interacting appropriately with coworkers, significant typing leading his right hand to cramp up, and audiological problems causing him to skip meetings because of a belief that he would be unable to hear well enough due to the size of the room or presence of background noise.  

Even when taking all of his reported functional impairments at face value, the evidence of record demonstrates that the Veteran has been able to both obtain and maintain substantially gainful employment throughout the duration of the relevant appeal period.  A September 2014 VA psychiatry note indicated that the Veteran remained employed with the university, but that he was under a significant amount of stress due to personal familial matters and job stress related to a new boss.  A March 2015 VA primary care note documented continued employment in computer security at the university.  A December 2015 VA psychiatry note states that the Veteran "changed jobs" that September, had "left" the university, and was then working for a medical center in Los Angeles, CA.  The Veteran reported liking his new job but reported continued struggles with concentration.  The claims file also contains an April 2016 VA psychiatry note documenting that the Veteran was changing jobs again.  The Veteran reported liking working at the previous medical center, but stated that his commute was difficult.  It was noted that the Veteran would be working for a private company beginning the following day.

While the fact of continuous employment during the appeal period is not necessarily a bar to an award of a TDIU, there is no evidence indicating that such employment was marginal due to income at a level below the poverty threshold for one person or due to the work being in a protected environment such as a family business or sheltered workshop.  See 38 C.F.R. § 4.16(a).  While the Veteran's service connected disabilities undoubtedly led to difficulties on the job, including but not limited to problems interacting with coworkers and missed meetings due to difficulty hearing in large spaces and in the presence of background noise, the currently-assigned disability ratings are meant to compensate the Veteran for such functional impairment.  The Veteran was further given the opportunity to submit a formal application for a TDIU with information that would have allowed VA to contact his employers for further information concerning time lost or discipline rendered due to service-connected disability, but the Veteran did not return a completed form.    

The totality of the evidence of record demonstrates that the Veteran has been employed throughout the duration of the relevant appeal period, and no evidence has been submitted indicating that such employment is marginal.  There is no indication that the Veteran was forced to leave any of his jobs due to functional limitations from his service-connected disabilities, with him attributing his most recent decision to change jobs to the length of his prior commute.  A preponderance of the evidence supports a finding that the Veteran's service-connected disabilities, alone or in combination, have not rendered him unable to secure or follow a substantially gainful occupation.  An award of a TDIU is therefore unwarranted, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
     

ORDER

A total disability rating based on individual unemployability due to service connected disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


